Citation Nr: 1828023	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-43 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) beginning June 1, 2012.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from February 1967 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied entitlement to a TDIU.

The Veteran filed his claim for TDIU in March 2012.  The Board notes that service connection for prostate cancer in was granted in an April 2007 rating decision at a 100 percent schedular rating from March 12, 2007.  In a March 2012 rating decision, the disability rating for prostate cancer was reduced to 40 percent, effective June 1, 2012.  

The Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008) held that there could be a situation where a Veteran had a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability or disabilities in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C. § 1114(s) (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) (discussing VA's "well-established" duty to maximize a claimant's benefits).  In this case, the Veteran has a 100 percent schedular rating from March 12, 2007 to June 1, 2012, and was in receipt of SMC benefits at the "housebound" rate for this entire period of the 100 percent rating.  As such, the issue of entitlement to TDIU is effective beginning June 1, 2012.



FINDING OF FACT

The Veteran's service-connected disabilities precluded him from obtaining and maintaining gainful employment as of June 1, 2012.



CONCLUSION OF LAW

The criteria for TDIU have been met as of June 1, 2012.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that the Veteran was unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran was capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

As noted in the introduction, the issue of TDIU is effective as of June 1, 2012.  At that time, he was service-connected for the following disabilities:  residuals of prostate cancer rated at a 40 percent disability rating, PTSD rated at a 30 percent disability rating, type 2 diabetes mellitus rated at a 20 percent disability rating, tinnitus rated at a 10 percent disability rating, shrapnel wound to scrotum with acute epididymitis at a 30 percent disability rating (reduced to 10 percent as of August 1, 2015), hearing loss at a noncompensable disability rating, and erectile dysfunction at a noncompensable disability rating.  His combined rating was 80 percent.  As such, he meets the percentage requirements for TDIU under 38 C.F.R. § 4.16 (a).

The Veteran has a high school education, and worked in construction until 2006, when he reported that he became too disabled to work.  See March 2012 VA Form 21-8940.

The Veteran was provided with a VA general medical examination in November 2012.  The examiner noted that the Veteran reported that he had trouble lifting due to shrapnel wound in the scrotum and intermittent swelling in his scrotal area due to this injury.  He indicated that he could not sleep well due to urinary frequency and incontinence.  With regard to his service-connected diabetes mellitus, the Veteran reported that he quit working due to his diabetes mellitus and associated neuropathy.  However, the Veteran had not been diagnosed with neuropathy.  With regard to the Veteran's residuals of prostate cancer, the Veteran reported that he  could not lift without pain.  He stated he had bilateral groin pain since treatment for this condition.

The examiner opined that the Veteran's service connected prostate cancer would likely prevent him from performing tasks that require physical activities, but would not affect his ability to perform sedentary occupation tasks.  He opined that the Veteran's service connected erectile dysfunction, diabetes, and testicular condition would not likely prevent him from performing tasks that require physical or sedentary activities.

With regard to the Veteran's service-connected PTSD, the examiner opined that PTSD resulted in occupational and social impairment due to mild or transient symptoms which work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner opined that the Veteran's PTSD did not preclude him from employment.

The Veteran submitted an August 2013 letter from his private doctor, who noted that he had treated the Veteran since January of 2013, and that the Veteran was under his care for  type II diabetes mellitus.  He indicated that the Veteran had a history of prostate cancer which was in remission, but that he had urinary incontinence as a result of the treatment for this condition.  He indicated the Veteran also sustained a shrapnel injury to his scrotum which apparently produced edema and pain to the scrotum with any increase in activity or lifting.  Additionally the examiner noted that the Veteran had a history of PTSD which exacerbated with minimal stress and made him angry, irritable, and short-tempered.  The examiner opined that the Veteran was unable to be gainfully employed due to his service-connected disabilities.

After resolving any reasonable benefit of the doubt in favor of the Veteran, the Board finds the Veteran's service-connected disabilities preclude substantially gainful employment.  He is trained as and has worked in construction; however, the evidence shows that any strenuous activity causes pain in his groin due to his service-connected disabilities.  The 2012 VA examiner specifically noted that the Veteran's service-connected prostate cancer residuals would preclude work that required physical activities.  Moreover, the Veteran has PTSD which was noted by a private examiner to cause anger and irritability with even minimal stress.  Thus, the Board finds after resolving any reasonable benefit of the doubt that entitlement to a TDIU is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).


ORDER

TDIU is granted as of June 1, 2012.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


